MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of administrative closure of a previously denied application for cancellation of removal, subject to a final order of removal as of July 27, 2007. We review this decision for an abuse of discretion. See Ray v. Gonzales, 439 F.3d 582 (9th Cir.2006) (citing Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.2004)).
We conclude that the BIA did not abuse its discretion by denying petitioner’s motion for administrative closure because a final removal order had issued on July 27, 2007, and petitioner no longer had a case pending before the BIA when he filed the motion on September 11, 2007. Therefore, the BIA was without jurisdiction to administratively close this case which was not on its docket. See 8 C.F.R. § 245a.l3(f). Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hoo-ton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.